Citation Nr: 1703429	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2. Entitlement to special monthly compensation (SMC) based on housebound status or the need for aid and attendance, for accrued benefits purposes.

3. Entitlement to service connection for the cause of the Veteran's death. 

4. Entitlement to Dependents Educational Assistance (DEA.)


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952.  He died in October 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio, which denied service connection for the cause of the Veteran's death and entitlement to DEA benefits, service connection for PTSD to include on an accrued basis, and entitlement to SMC benefits based on the need for aid and attendance prior to the Veteran's death.

This case was previously before the Board in March 2011, when the claim of service connection for PTSD was reopened, and again in November 2013 when all claims were remanded for further development, to include obtaining outstanding medical records and, if necessary, an expert medical opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran had PTSD as a result of his military service.

2. The evidence does not demonstrate that the Veteran was housebound or in need of aid an attendance as a result of his service-connected disabilities.

3. The Veteran died in October 2007 of end stage chronic obstructive pulmonary disease (COPD).

4. At the time of the Veteran's death, he was service-connected for a right knee disability rated as 50 percent disabling.

5. The Veteran's cause of death is not shown to have been the result of his military service or of any service-connected disability.

6. The Veteran did not die in service, did not have a permanent total service-connected disability in existence at the time of his death, and is not shown to have died as a result of a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for entitlement to SMC based on housebound status or the need for aid and attendance as a result of service-connected disabilities, for accrued benefits purposes, have not been met.  38 U.S.C.A. § 1521 (d), (e) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).

3. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2016).

4. The criteria for entitlement to DEA benefits have not been met. 38 U.S.C.A. §§3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2008, the RO sent the Appellant a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination prior to his death, but the Board has reviewed all of the pertinent medical evidence of record.  Inasmuch as the Veteran died many years after service separation and there is no medical or factual evidence linking his cause of death to his service-connected right knee disability, the Board finds no basis for further delay in this matter in order to obtain an expert medical opinion.  See 38 U.S.C.A. § 5103A(a) (indicating that VA "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit").

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Principles of Service Connection

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Accrued benefits are the monetary sums which the Veteran was legally entitled to receive from VA at the time of his death but were unpaid.  Upon the death of the Veteran, all benefits which are properly payable shall be paid to the Veteran's spouse, if living.  38 U.S.C.A. § 5121 (a), 5121(a)(2); 38 C.F.R. § 3.1000 (a).

At the time of his death, the Veteran had a pending claim of service connection for an acquired psychiatric disability which, if granted, would have entitled him to benefits.  As such, the Appellant's claim for accrued benefits includes any benefits which would have resulted.  Therefore, the Board will consider the question of entitlement to service connection for an acquired psychiatric disability based on the evidence of record at the time of the Veteran's death.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b).  

In 2010, the evidentiary standard for establishing the required in-service stressor was relaxed when the stressor claimed by the Veteran is related to the veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3); Notice, 75 Fed. Reg. 39,843  (July 13, 2010).

In March 2011, the claim of service connection for an acquired psychiatric disability, to include PTSD, was remanded by the Board with instructions to obtain outstanding VA treatment records.  Specifically, the Board observed that a treatment note referred to a diagnosis of chronic PTSD in June 2007.  On remand, the relevant VA records were sought and the records received were added to the file.  In November 2013, the matter was again remanded when the Board noted that there were no VA treatment records for May 2007 through September 2007 included in the records obtained.  A more specific request for records was submitted and some, but not all, of the responsive records, were provided.  In January 2017, the records from June 5, 2007 were uploaded to the electronic claims file.  

In June 2007, the Veteran was seen for a mental health consultation by a psychologist and a psychiatrist.  The provider noted that the Veteran "describe[d] undiagnosed Post-Traumatic Stress Disorder."  He reported having "significant combat exposure" and recurrent intrusive memories and nightmares, exacerbated by watching war movies.  The Appellant informed the provider that his symptoms had diminished but never ceased a few years after their marriage, but had intensified following his retirement and during his declining physical condition as he lost the diversion that distracted him from his reexperiencing symptoms.  At that time, the provider diagnosed PTSD as well as mood disorder due to medical conditions and assigned a GAF score of 50.

A September 2007 VA mental health note reported that about one year prior the Veteran had begun re-experiencing Korean War combat-related events, which gradually became more intense and more frequent.  The Appellant reported to the provider that the Veteran was always trying to protect her and would wake up yelling "don't shoot, don't harm us, we're innocent."  He experienced nightmares as well as flashbacks.  He avoided war movies on television and had been mourning the death of a grandson who had been shot one week earlier.  He experienced visual hallucinations, some of which were combat-related and some of which included seeing animals or his deceased grandson.  He was experiencing cognitive decline and depression which were connected to some extent to his deteriorating physical health.  The provider noted that the Veteran had depressive symptoms, PTSD symptoms, and cognitive decline, and prescribed medication for his mood and anxiety issues.  

Analysis

The Board acknowledges that the Veteran served during the period of the Korean War and received the Korean Service Medal.  The Korean Service Medal was awarded to those who participated in the Korean War or served in the Far East and directly supported the Korean War.  The Veteran's service treatment and service personnel records are limited and many were likely destroyed in the 1973 fire at the National Personnel Records Center.  As such, while the Veteran is shown to have served in Japan and to have received medical treatment in Japan, it is unclear if he served in Korea or saw combat, although he was assigned to an armored cavalry division and a tank unit.  However, the public record shows that the unit to which the Veteran was assigned was part of the 56th Amphibious Tank and Tractor Battalion, which received the Presidential Unit Citation for actions performed during the Korean War.  As such, the record is at least in equipoise as to the Veteran's combat service and the benefit-of-the-doubt will be resolved in the Veteran's and the Appellant's favor. 38 U.S.C.A. § 5107(b).

In addition to finding that the evidence of combat service is in equipoise, the Board finds that the Presidential Unit Citation is sufficient to confirm the types of combat stressors mentioned by the Veteran during his mental health evaluation in June 2007.  The VA psychiatrist and psychologist who conducted the Veteran's mental health evaluation found that the Veteran's identified stressors were sufficient to yield a diagnosis of chronic PTSD as a result of combat experiences in Korea.  While the level of detail provided in the treatment record is minimal, the Board finds that the diagnosis by two competent VA mental health professionals is sufficient to establish a diagnosis of PTSD as a result of the Veteran's military service.  As such, when resolving any remaining doubt in favor of the Veteran and the Appellant, the Board concludes that service connection for accrued benefits purposes should be granted.  38 U.S.C.A. § 5107(b).

For purposes of clarity, the Board observes that a rating decision issued in September 2006 denied service connection for PTSD based in part on the fact that no diagnosis of PTSD had been made.  The Veteran filed in May 2007 asking to "re-open [his] disability case," and included both previously denied claims of service connection and increased ratings claim in the statement.  As such, the Board finds that the appropriate effect date of the grant of service connection for PTSD is May 7, 2007, the date of the claim to reopen the previously denied claim.  38 C.F.R. § 3.400.

Entitlement to Specific SMC Benefits

The law provides for additional benefits, termed special monthly compensation or SMC, in specific circumstances.  In this instance, the Veteran was seeking benefits based on the need for the aid and attendance of another person or on housebound status at the time of his death.

Entitlement to SMC based on a need for aid and attendance is established if the veteran, as a result of a service-connected disability, is unable to care for himself and to attend to his own personal care without the need for regular aid and attendance.  38 U.S.C.A. § 1114(l).  "Need for aid and attendance" means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A claimant will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  See 38 C.F.R. § 3.351 (b), (c).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350 (b).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person (1) the inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.

Entitlement to SMC based on housebound status is established if a veteran has a single service connected disability that has been rated as totally disabling and has additional service connected disabilities that have been rated as at least 60 percent disabling, or if the veteran has single service-connected disability and is permanently confined to his residence or to the clinical areas of an in-patient facility.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.351(d).


Facts and Analysis

At the time of the Veteran's death, he had a pending claim for entitlement to SMC based on housebound status or the need for aid and attendance.  At that time, his only service-connected disability was a right knee disability rated as 50 percent disabling.  As discussed above, the Board finds that the Veteran had a diagnosis of PTSD as a result of his military service at the time of death, although the severity of the disability is not within the scope of this adjudication.

An examination performed in June 2007 assessed the Veteran's ability to care for himself.  The Veteran's specific problems were identified as difficulty breathing, loss of appetite, and back pain, with an unsteady gain ant poor nutrition.  He used a wheelchair or walker to get around.  He still had intact fine motor skills and was able to feed himself, but he needed assistance with other activities of daily living.  He had an indwelling Foley catheter and used nasal oxygen constantly.  The provider noted that he had a history of falls and only moved short distances in his home (using his walker), usually from his bed to a chair.  He rarely left his home except to attend medical appointments, and even then he required portable oxygen due to his severe COPD.  The provider listed his relevant diagnoses as severe COPD, hypertension, osteoporosis, compression fractures, failure to thrive, severely underweight, and hyperparathyroidism.  The provider certified that the Veteran required the daily personal health care services of a skilled provider without which he would require institutional care.

In this instance, the Board finds that entitlement to SMC based on housebound status or the need for aid and attendance, for accrued benefits purposes, has not been shown.  Specifically, while the evidence does show that the Veteran was in need of the aid an attendance of another because of his many health problems and was largely housebound as well, the evidence does not indicate that this was the result of any of the Veteran's service-connected disabilities.  Again, the Veteran was service connected for a right knee disability and, as discussed above, also had PTSD as a result of his military service.  The evidence of record, however, demonstrates that the Veteran's housebound status and need for aid and attendance were the result of severe COPD, hypertension, osteoporosis, back disability, lack of appetite and nutrition, and hyperparathyroidism.  Neither the Veteran's right knee disability nor his mental health disability are referenced in any discussion of the Veteran's need for SMC.  As a result, SMC benefits based on housebound status or the need for aid and attendance, for accrued benefits purposes, are not warranted.  38 U.S.C.A. § 1114(l), (m); 38 C.F.R. § 3.351, 3.352.

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran died in October 2007.  His death certificate lists the cause of his death as COPD.  At the time of his death, the Veteran was service-connected for a right knee disability rated as 50 percent disabling.  

The Veteran's service treatment records contain no reference to any complaints, diagnosis, or treatment for any lung or pulmonary problems.  The chest X-ray at the time of service separation in April 1952 was negative.  A chest X-ray taken by VA in January 1964 found that the Veteran's heart and lungs were within normal limits.

In a statement submitted in June 2016, the Appellant stated that the Veteran had been stationed in Korea and Japan and operated a tank.  It was her assertion that the asbestos and other carcinogens in the tank were the cause of his "initial and most impactful" exposure for COPD.  She asserted that the Veteran's other service-connected conditions further exacerbated and contributed to his rapid decline in health.

The Veteran is not shown to have incurred any lung disabilities in service; indeed, the limited service treatment records include normal chest X-rays at service separation.  The Veteran also had a normal chest X-ray some years after service separation.  The Board in March 2011 denied service connection for a lung disability and/or COPD for accrued benefits purposes, noting that COPD did not have its onset until decades after service separation.  The Appellant did not appeal the Board's denial of service connection for COPD on an accrued basis and is bound by that finding in the absence of new and material evidence.

In this instance, the Appellant's claim of service connection for the cause of the Veteran's death was pending simultaneously with the accrued benefits claim of service connection for COPD, which is shown to be the Veteran's cause of death.  The Board notes that no additional evidence has been provided in the cause of death claim which contradicts the Board's decision in March 2011 that COPD was not the result of the Veteran's service.

The Appellant asserted that the Veteran's exposure to asbestos and carcinogens in his service duties were the initial cause of his COPD and his service-connected disabilities contributed to hasten his death.  The Board acknowledges that the Veteran did serve in a tank unit in the military.  However, the nature of this service has not been linked to any risk of exposure to asbestos or carcinogens.  (The Board notes that carcinogens are cancer-causing agents and cancer was not shown to have caused the Veteran's death.)  In addition, the Veteran's diagnosis of COPD is not shown in the record to have any link to exposure to asbestos.  As such, the Board finds no basis for a VA expert medical opinion on the question of whether any alleged exposure in service resulted in the Veteran's death.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist to provide a medical nexus examination/opinion).

Notably, there is no evidence in any of the medical records which would establish any relationship between the Veteran's COPD and his right knee.  During the remand period, in March 2014, VA obtained an opinion with respect to the Veteran's COPD and his mental health symptoms which were asserted to be related to his military service.  Notwithstanding the fact that service connection for an acquired psychiatric disability has been denied, the Board also notes that the March 2014 VA opinion finds no basis for relating any mental health symptoms resulting from service to the Veteran's official cause of death, COPD.

The law states that it is the Appellant's general evidentiary burden to establish all elements of a claim for benefits, to include the nexus requirement.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In this instance, none of the medical evidence of record shows any link between the Veteran's COPD or his death and his military service.  The Appellant has not provided any medical opinion linking the Veteran's death to his military service.

In light of the foregoing, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Entitlement to DEA Benefits

Basic eligibility for Dependents Educational Assistance (DEA) benefits for the surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

In this instance, the Veteran had an honorable discharge from service but did not have permanent total service-connected disability at the time of his death.  Rather, he was service-connected for a right knee disability which was shown to be 50 percent disabling, well below a total disability.  As discussed more fully above, the Veteran's death was not the result of a service-connected disability.  Therefore, the basic requirements for eligibility for DEA benefits have not been met and the claim must be denied. 

ORDER

Entitlement to service connection for PTSD, for accrued benefits purposes, is granted effective May 7, 2007.

Entitlement to SMC benefits based on the need for aid and attendance or housebound status, for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DEA benefits is denied.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


